Citation Nr: 0417286	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-03 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to extension of temporary total rating for period 
of hospitalization.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Cleveland, Ohio, which assigned a temporary 100 percent for a 
period of hospitalization from September 10, 2001 to November 
1, 2001.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO.  At this hearing, the 
veteran stated that he disagreed with the evaluations for his 
PTSD and for a skin disorder.  These matters are referred to 
the RO.


FINDINGS OF FACT

1.  The veteran is service connected for PTSD, which is 
currently evaluated as 30 percent disabling.  

2.  The RO awarded a temporary total disability rating for 
his PTSD from September 10, 2001 to November 1, 2001.  

3.  The periods of hospitalization from May 22 to May 25, 
2001 and from May 25, 2001 to June 14, 2001 were for 
nonservice-connected alcohol problems.  

4.  PTSD treatment between July 2001 and September 2001 was 
on an outpatient basis.

5.  The period of hospitalization from September 10, 2001 to 
October 13, 2001 was for PTSD and lasted longer than 21 days.

6.  There is no evidence that his hospitalization for PTSD 
extended beyond October 13, 2001.  


CONCLUSION OF LAW

The criteria for extension of temporary total rating for 
period of hospitalization have not been met.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 4.29 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated in August 
2001 prior to the issuance of the rating, the RO advised the 
appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claim.  Because the 
notice predated the rating, it is in compliance with the 
Court's determination in Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  He was notified of the responsibilities of the 
VA and the claimant in developing the record.  Specifically, 
the appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion 
in a December 2001 rating decision and March 2002 statement 
of the case (SOC), of the applicable law and reasons for the 
denial of his claim.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 60 
days from the date of the letter.  The RO further advised the 
claimant that if no information and evidence had been 
received within that time, his claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109, 7112) 
(permits VA to adjudicate a claim within a year of receipt.)  
This provision is retroactive to November 9, 2000, the 
effective date of the VCAA.   The Board concludes that VA has 
met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the case arose from the 
veteran's attempts to extend his temporary total disability 
evaluation for hospitalization.  The record includes VA 
medical records, private medical records and VA examination 
reports.  No current medical examination or opinion is 
required in this case.  There is no outstanding duty to 
obtain medical opinion in support of the appellant's claim 
for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Extension of Temporary Total Disability Benefits

The veteran contends that he is entitled to an extension of a 
temporary total disability evaluation for a period of 
hospitalization for PTSD in excess of 21 days.  He argues 
that not only should the period of hospitalization from 
September to October 2001 be considered, but also his 
hospitalization between May and June 2001 for alcohol 
detoxification and subsequent outpatient treatment between 
July and September 2001 for PTSD should be factored as 
periods of entitlement to a temporary total evaluation.

Pertinent evidence of record includes VA treatment records 
reflecting treatment for PTSD as well as substance abuse 
problems in August 1999.  The treatment note suggested that 
he was self medicating his PTSD symptoms with the use of 
alcohol and marijuana.  A January 2001 VA examination report 
revealed a lengthy history of drinking problems and PTSD.  
The Axis I Diagnoses included PTSD, alcohol dependence, 
cannabis dependence and nicotine dependence.

The evidence reveals that the veteran was hospitalized for 
detoxification from alcohol from May 22, 2001 to May 25, 
2001.  He was diagnosed with the following Axis I diagnoses: 
alcohol dependence, marijuana dependence, nicotine dependence 
and PTSD.  On discharge from detoxification he was 
transferred to another inpatient facility for follow up 
treatment.  

From May 25, 2001 to June 14, 2001, the veteran underwent 
inpatient treatment in an alcohol treatment program.  This 
was said to be a prerequisite to getting back a drivers 
license that he had lost, with a history of three DUI's 
noted.  He was noted to not have had any prior psychiatric 
hospitalizations and was also noted to be 30 percent service 
connected for PTSD.  During the course of treatment, he was 
noted to be in no distress and denied any problems with his 
mood.  He was not suicidal or homicidal and there was no 
psychosis.  He did complain of some nightmares about Vietnam.  
During hospitalization, he was found to be very disagreeable 
with numerous providers and blamed numerous physical problems 
on PTSD.  A review of psychological testing showed no 
evidence of PTSD.  Rather the results were consistent with a 
personality disorder.  He was deemed psychiatrically stable 
on discharge.  The release was noted to be based on a 
nonservice related disorder.  The discharge diagnoses 
included alcohol dependence, cannabis dependence, nicotine 
dependence, substance induced mood disorder, and personality 
disorder not otherwise specified.  

After this hospitalization for alcohol problems, the veteran 
underwent outpatient group and individual psychotherapy 
between June 16, 2001 and July 9, 2001 as a follow up to his 
alcohol treatment.  The treatment focused on dealing with 
substance abuse problems.  On July 9, 2001 he was seen for 
complaints of anxiety, complaining about being easily 
stressed.  He underwent a psychiatric assessment on July 23, 
2001 and described long term struggles with PTSD symptoms as 
well as substance abuse problems.  His outpatient treatment 
between July and August 2001 addressed PTSD symptoms as well 
as following up for substance abuse problems.  

On September 10, 2001 the veteran was admitted to the VA 
hospital's PTSD unit for the first time.  He had complaints 
that included stress problems and of certain situations 
triggering his reminders of Vietnam and startle responses.  
He indicated that symptoms were triggered by fireworks.  His 
medical history revealed no history of prior psychiatric 
hospitalizations although a prior hospitalization for 
substance abuse was noted.  He benefited from therapy and 
treatment.  He was discharged on October 13, 2001 and the 
discharge diagnoses was PTSD.  At the time of discharge, he 
was stable and without significant depression.  He was 
advised to continue outpatient follow-up at the VA medical 
center.

There is no evidence that the veteran had additional 
inpatient hospital treatment for PTSD or any other problem 
directly after October 13, 2001.  A February 2003 VA 
examination reported a medical history of the veteran having 
completed a 35 day PTSD treatment program in October 2002.  
Since then, he had been seen at the Canton clinic on an 
outpatient basis, but had not been there since September 
2002.  

At his October 2003 hearing, the veteran testified that he 
was hospitalized for PTSD symptoms in excess of one month and 
should have been compensated until the end of the next month.  

Under 38 C.F.R. § 4.29 for ratings for service-connected 
disabilities requiring hospital treatment or observation, a 
total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a Department of Veterans Affairs or an 
approved hospital for a period in excess of 21 days or 
hospital observation at Department of Veterans Affairs 
expense for a service-connected disability for a period in 
excess of 21 days.

(a) Subject to the provisions of paragraphs (d), (e), and (f) 
of this section this increased rating will be effective the 
first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability. A temporary release, which is approved by an 
attending Department of Veterans Affairs physician as part of 
the treatment plan, will not be considered an absence.

(1) An authorized absence in excess of 4 days which begins 
during the first 21 days of hospitalization will be regarded 
as the equivalent of hospital discharge effective the first 
day of such authorized absence. An authorized absence of 4 
days or less which results in a total of more than 8 days of 
authorized absence during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge effective the ninth day of authorized 
absence.

(2) Following a period of hospitalization in excess of 21 
days, an authorized absence in excess of 14 days or a third 
consecutive authorized absence of 14 days will be regarded as 
the equivalent of hospital discharge and will interrupt 
hospitalization effective on the last day of the month in 
which either the authorized absence in excess of 14 days or 
the third 14 day period begins, except where there is a 
finding that convalescence is required as provided by 
paragraph (e) or (f) of this section. The termination of 
these total ratings will not be subject to § 3.105(e) of this 
chapter.

(b) Notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment. If service connection 
for the disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.

(c) The assignment of a total disability rating on the basis 
of hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule, and 
consideration will be given to the propriety of such a rating 
in all instances and to the propriety of its continuance 
after discharge. Particular attention, with a view to proper 
rating under the rating schedule, is to be given to the 
claims of veterans discharged from hospital, regardless of 
length of hospitalization, with indications on the final 
summary of expected confinement to bed or house, or to 
inability to work with requirement of frequent care of 
physician or nurse at home.

(d) On these total ratings Department of Veterans Affairs 
regulations governing effective dates for increased benefits 
will control.

(e) The total hospital rating if convalescence is required 
may be continued for periods of 1, 2, or 3 months in addition 
to the period provided in paragraph (a) of this section.

(f) Extension of periods of 1, 2 or 3 months beyond the 
initial 3 months may be made upon approval of the 
Adjudication Officer.

(g) Meritorious claims of veterans who are discharged from 
the hospital with less than the required number of days but 
need post-hospital care and a prolonged period of 
convalescence will be referred to the Director, Compensation 
and Pension Service, under § 3.321(b)(1) of this chapter.  
38 C.F.R. § 4.29 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against granting an 
extension of temporary total disability benefits for PTSD.  
The evidence clearly shows that the period of hospitalization 
between May 2001 and June 2001 was for alcohol dependency, 
not PTSD.  Therefore, the veteran is not entitled to 
temporary total disability benefits for this period of 
treatment.  Nor is he entitled to a 100 percent evaluation 
for PTSD during the periods of outpatient treatment for PTSD, 
as this is clearly not contemplated by 38 C.F.R. § 4.29, 
which only provides a temporary total evaluation for a period 
of hospitalization for treatment or observation as outpatient 
treatment falls outside the criteria.  The RO correctly 
assigned the beginning of the temporary total evaluation as 
September 10, 2001, which was the first day of his 
hospitalization and ended the temporary total evaluation on 
November 1, 2001, the end of month of the veteran's 
hospitalization period ended, in accordance with 38 C.F.R. 
§ 4.29 (a).  

The Board notes that the veteran has argued that the RO 
should have considered the provisions of 38 C.F.R. §§ 4.28 
and 4.30 in adjudicating this claim.  The RO did consider 
them in its statement of the case.  Accordingly, the Board 
will address these provisions.  

The provisions of 38 C.F.R. § 4.28 are only applicable for 
prestabilization ratings from 50 to 100 percent which may be 
assigned, in lieu of ratings assigned elsewhere, in the 
immediate post-discharge period.  A prestabilization rating 
continues for the 12-month period following discharge from 
service.  This is inapplicable to the veteran's situation in 
which the evaluation period in question for PTSD was not in 
the immediate post discharge period or a year after service, 
but is being evaluated more than 30 years after discharge.  

Likewise the provisions under 38 C.F.R. § 4.30 are 
inapplicable to the veteran's situation.  38 C.F.R. § 4.30 
provides that a temporary total disability rating will be 
assigned from the date of hospital admission and continue for 
1, 2, or 3 months from the first day of the month following 
hospital discharge when treatment of a service-connected 
disability results in: (1) Surgery necessitating at least one 
month of convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  The veteran's 
disability for which he was hospitalized was for PTSD, not 
for orthopedic problems, and he required no surgery or 
casting of a major joint.  Therefore this provision is not 
for consideration.

In sum, the Board finds that the evidence is against granting 
an extension of temporary total disability benefits for a 
period of hospitalization.


ORDER

Entitlement to extension of temporary total rating for period 
of hospitalization is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



